Per curiam.
The Findings and Recommendation of Acceptance of Voluntary Withdrawal from Membership, of the State Disciplinary Board, of the State Bar of Georgia having been filed with this Court on December 29, 1978, along with the entire record, and respondent having failed to file exceptions to such Findings and Recommendations within twenty days thereafter as provided in Rule 4-219 in Chapter 2, Part IV, Rules and Regulations for the Organization and Government of the State Bar of Georgia, 238 Ga. 739, 844; and
It appearing without dispute that respondent violated the following standards of the discipline portion of Bar Rules as hereinafter set forth:
I.
His failure to disclose to his client, Mrs. Pate, that he *139was not the owner of the Sea Island property and his wilful failure to reveal to the Bank of Cumming the existence of his Security Deed to Mrs. Thomas H. Pate, are in violation of Standard 3, (formerly DR 1-102 (A) (3)) in Rule 4-102 in Part IV (Discipline) of Bar Rules.
Decided February 6, 1979.
Robert M. Schaumann, pro se.
Omer W. Franklin, General Counsel State Bar, Robert W. Davis, Jr., Assistant General Counsel State Bar, James E. Spence, Assistant General Counsel State Bar, for State Bar of Georgia.
II.
His wilful misrepresentations to Mrs. Pate concerning his ownership of the Sea Island real property, his wilful failure to promptly file Mrs. Pate’s Security Deed in the Glynn County land records so as to properly protect her interests, and his attempts to avoid repayment of the loan to his client by attacking the note which he, himself, had prepared are in violation of Standard 4 (formerly DR 1-102 (A) (4)) in Rule 4-102 in Part IV (Discipline) of Bar Rules.
III.
His entry into a business agreement with Mrs. Pate without fully informing her of the true nature of his interest, or lack thereof, in the Sea Island, Georgia property which was to be his client’s security for her loan of money to him constitutes a violation of Standard 33 (formerly DR 5-104(a) in Rule 4-102.1) in Rule 4-102 in Part IV (Discipline) of Bar Rules.
It is ordered that the voluntary withdrawal of Robert M. Schaumann, from membership in the State Bar of Georgia and the surrender of his license to practice law in the State of Georgia be accepted for violations of Standards 3,4 and 33 in Rule 4-102 in Part IV of the Rules of the State Bar of Georgia.

All the Justices concur.